Citation Nr: 1713388	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  11-24 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of postoperative right patella realignment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2013, the Veteran was scheduled for a hearing via video conference; however, the record reflects that the Veteran did not appear for the scheduled hearing, nor did she provide any reason for her failure to attend or request that the hearing be rescheduled.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d).

In August 2014, the Board remanded the issue for further development to include obtaining Social Security Administration (SSA) records and VA treatment records.  As will be discussed further, the Board finds that the AMC did not fully comply with the remand instructions and that another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

In the August 2014 remand, the AOJ was instructed to obtain and associate with the claims file SSA records, and if appropriate, ongoing VA treatment records since March 2012.  The Board notes that the latest VA treatment records associated with the claims file are actually dated in October 2012, not March 2012.  According to the October 2014 Supplemental Statement of the Case (SSOC), the adjudicative actions note the remand for SSA and VA treatment records, and the Reasons and Bases states that VA treatment records and SSA records were reviewed.  A review of the claims file however does not reflect that any VA treatment records were associated with the claims file.  Given that the Veteran's claim is one for an increased rating for her currently service-connected right knee disability, VA treatment records since October 2012 likely contain pertinent medical evidence necessary for further adjudication of her claim.  Therefore, a remand is necessary so that VA treatment records since March 2012 may be associated with the Veteran's claims file in order to be in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center to obtain and associate with the claims file treatment records since October 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




